 EIEVAATOR (CONSIRUCTORS LOCAL 8International Union of Elevator Constructors LocalUnion No. 8, AFL-CIO (San Francisco ElevatorCo.) and James Finney. Case 20-CB 4581June 26, 1979DECISION AND ORDERBY MIMBIERS JNKINS, MtRPIIY, ANI) TRIESID)AIFOn November 7, 1978, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand a brief, and the General Counsel filed cross-ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brietfsand finds merit in certain of Respondent Union's ex-ceptions. Accordingly, the Board has decided to af-firm the rulings, findings, and conclusions of the Ad-ministrative aw Judge to the extent that they areconsistent herewith' and to adopt his recommendedOrder. as modified herein.The Administrative Law Judge found that Respon-dent Union was motivated by Finney's past intra-union activities and his opposition to Respondent'sbusiness manager when it fined James Finney andexpelled him from the office of executive board mem-ber and prohibited him from holding office in theUnion for 1 year. Respondent contends, inter alia.,that there is insufficient evidence to establish that itwas so motivated when it took action against Finney.We agree.On September 17, 1976,2 Finney attended a unionmeeting accompanied by employee Harold Neto. Jr.During the meeting, which lasted approximately I-1/2 hours, two members of the Union, Louis Youngerand Andy Japay. became noisy and disruptive andthe warden, Leo Vallindras, told them that the meet-ing would stop and not continue "until you twodrunks get out of here." Both men agreed to leaveafter Vallindras told them he would give them attend-ance cards, after the meeting.After the meeting had concluded Finney and Japayhad a conversation during which Japay told him ofI We agree with the finding of the Administratie Law Judge that Respon-dent violated Sec. l(b)( I (A) by maintaining art. Xi, sec 3. ol Its ctonstlutionand bylaws. which. in essence. provides that all fines and assessnments have tobe paid by members before duesAll dates herein are 1976 unless otherwse noted.Attendance cards were used b the I[nlon as an ncentive to encouragemembers to attend meetings by allowving them a $9 credit toward their due,Vallindras' subsequent refusal to give Japay an at-tendance card. Finney then approached Vallindrasand asked him why he refused to give Japay a card.Vallindras told him that Japay threatened to cut himwith a knife. Finney then reminded Vallindras of an-other occasion when a disruptive member had beenasked to leave the meeting and Vallindras later gavehim an attendance card. Finney stated Japay was en-titled to similar treatment. Vallindras continued in hisrefusal to give Finney a card for Japay.Finney went to the back of the meeting hall andtold Japay of Vallindras' refusal and offered to giveJapa the amount of the rebate so they could all gohome. Japay accepted the offer. Meanwhile, Youngerand Vallindras apparently had a fight inside the meet-ing hall, because upon Finney's return he could seethat both men were bleeding, and three or Iour mem-hers where holding Younger. Vallindras then said toFinney. "Look what you did now."By letter dated September 23 Bsiness ManagerElector Rueda filed intraunion charges against Fin-ney. The letter charged Finney with violating section1(16), article XIX. of the constitution and blawvs by"attempting to over-ride the Warden's decision, notto issue an attendance certification, in an abusive andaggressive manner and by so doing he engaged andunduly impeded the Warden in the performance ofhis duties." Rueda also requested that a hearing offi-cer be appointed to hear the charges, since the major-ity of Local 8's executive board were disqualified.4A hearing was held on October 6, and the hearingpanel found Finney guilty of all charges. The panelassessed Finney with a fine of $2.000 $500 payablebefore receipt of the next quarterly card, with $1,500suspended for 3 ears and ordered that he he re-moved from office immediately and precluded fromever holding an office in the Local again. Finney ap-pealed the decision to the International executiveboard.The appeal was denied, and the hearing panel's de-cision was affirmed except that the fine was reducedto $1,000-$400 due and payable, with $600 sus-pended for 2 years. The period Finney was prohibitedfrom holding office was reduced to I year.The Administrative Law Judge, in finding that Re-spondent Union violated Section 8(b)(1 )(A) of theAct by fining Finney and expelling him from office.concluded that Respondent Union utilized the intra-union charges "as a pretext to disguise the true moti-vation for the Union's reprisal." The AdministrativeLaw Judge concluded that Finney was actuallN disci-plined because of his past intraunion activities and hisopposition to Rueda. The thrust of the finding is that4 It should he noted hat allhough Rueda. wai present at the Septembehr 17meeting, he only stayed tor the first 15 mnriute and a.pp.lrentlI did not,ritness the .Ihbos.e-des rlied e ents243 NLRB No. 1053 DE[('ISIONS OF NATIONAL LABOR REI.ATIONS BOARDRueda was in reality seeking to punish Finney be-cause Finney had opposed Rueda and because afriend and ally of Finney's may have thwarted Ruedain his efforts to obtain union office.Finney's union activities and his opposition to Rue-da are fully spelled out by the Administrative LawJudge. Briefly, they can be summarized as follows:Finney. as noted above, had been a member of theUnion's executive board during the period 1945 47.He resumed that position in 1968 and held it continu-ously thereafter until the events at issue herein. Thereis no indication that Finney's activities in connectionwith the executive board position created any par-ticular problem for Rueda which was likely to causeresentment. In 1968 and 1969 Finney unsuccessfullyopposed Rueda for the position of business manager.Otherwise, Finney had only two confrontations ofnote with Rueda, one in the mid-1960's or late 1960'sand the other in 1975 or 1976. During both of theseFinney called Rueda a liar.As to the activities of Finney's friend, it was stipu-lated that Finney was a close personal friend of TornFitzgerald. Fitzgerald had served as both presidentand business agent of Respondent. Fitzgerald becameregional business director for the InternationalUnion, and he also held the position of secretary-trea-surer of the International for 7 or 8 years prior to hisretirement in 1973.5 Fitzgerald died in 1976. In thefirst of the two conversations during which Finneycalled Rueda a liar (the one occurring in the mid-1960's or later 1960's), Fitzgerald was also presentand also referred to Rueda as a liar. During the late1960's Fitzgerald expressed to Finney the belief thatRueda was a liar and could not be trusted. Fitzgeraldalso told Finney that he had advised Wayne Wil-liams, the president of the International at the time,not to put Rueda into any position at the Interna-tional level because Williams could not believe Rue-da. There is nothing to indicate that Rueda wasaware of Fitzgerald's comments or of Fitzgerald's op-position to him for union office. Sometime during thissame time period, Rueda sought, and failed to obtain,the position of regional business agent of the Interna-tional. There is no indication as to why he was notappointed.Boiled down to their essence, the facts here demon-strate that Finney had on two occasions almost a dec-ade ago opposed Rueda for union office and on twooccasions engaged in a somewhat heated conversa-tion with him. Finney's friend Fitzgerald distrustedRueda and more than a decade before had expressedthat distrust and perhaps was in a position to effec-Finney described the office of secretary-treasurer as the second highestoffice in the International.tively express opposition to Rueda's movement up theunion ladder (with no indication that he actually didso but with perhaps the totally unconfirmed possibil-ity that Rueda may have thought he did so). Thus,most of the events cited in support of the pretext ar-gument occurred many years before. Only the oneconversation in which Finney called Rueda a liar,taking place in 1975 or 1976. could be said to be rela-tively current. Even that confrontation is relativelyminor in an area where opinions are frequently ex-pressed in very strong language. We conclude thatevents cited by the General Counsel raise at most asuspicion that Rueda may have had reason to want totake action against Finne3 in retaliation for Finney'spast activities but are insufficient to establish that thedisciplinary action taken against Finney was in factso motivated.6The General Counsel also argues that Respondentviolated Section 8(b)( )(A) in that Finney has a pro-tected right to freely and fully state his views andopinions as to the manner in which Respondent con-ducts its business, and that Respondent's discipline ofFinney was in part motivated by his exercise of thoserights.' The difficulty with General Counsel's positionis that Finney was not disciplined because of' theviews he was expressing but rather because of themanner in which he expressed them. Thus, Respon-dent's hearing panel concluded that Finney, "in anabusive and aggressive manner," did attempt to over-ride the warden's decision to not issue an attendancecard. Respondent obviously concluded that Finney'sactions interfered in an improper way with the war-den's right to maintain discipline at its meetings andhis actions in seeking to do so. Whether or not weagree with that determination is of no moment. Re-spondent has a right to maintain order and disciplinein its meetings and the conduct of its affairs. Its ac-tions in doing so here are not such that it can be saidto have acted outside its legitimate area of interestand in such a way as to impair any overriding policyof labor law.General Counsel further contends that Respondentbreached the duty of fair representation. The duty offair representation stems from a union's exclusive rep-resentative status for the employees of the employer.'Ihe General Counsel also cites the makeup of the hearing panel in sup-port of' his theory of the case. The record is barren of any eidence that thehearing officer or any of the panel members bore any ill will toward Finneyor owed any particular allegiance to Rueda. General ('ounsel also assertsthat Younger was treated differently from Finney in that he was allowed toresume lull membership without paying back dues, and Respondent col-lected money to pa? his fine from a strike committee dealing with a strike atthe employer of Younger. These actions are not indicative of arbitrary realt-ment of Finney, because they were motivated by the Ulnion's attempt toreach a collective-bargaining agreement with Younger's employer. Further.there s no indication that Japay received treatment similar to that accordedYounger.rhe Administrative Law Judge did not discuss this contenton.M Mirandua Fuel C(ompan, Inc. 140 NlRB 181 at 184 1962)54 ELEVATOR CONSTRUCTORS LOCAL 8This duty is relevant only at such times as the union isacting in this representative capacity or otherwise af-fects the members' employment status. Here Respon-dent's actions against Finney were unrelated to anyrepresentation of Finney vis-a-vis any employer. Nordid Respondent seek to affect his status as an em-ployee. Therefore we find its conduct could not con-stitute a violation of the duty of fair representation.We therefore find that Respondent did not act un-lawfully in fining and removing Finney from office.Accordingly, we dismiss these allegations of the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that Respondent Union,International Union of Elevator Constructors LocalUnion No. 8, AFL-CIO. San Francisco, California.its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.as so modified:I. Substitute the following fior paragraphs (a)(I)and (2):"(a) Restraining and coercing employees andmembers in the exercise of rights guaranteed in Sec-tion 7 of the Act by maintaining the portion of articleXl. section 3, of its constitution and bylaws whichprovides: 'All fines imposed or assessments leviedshall be charged by the Secretary-Treasurer to themember and shall stand and be payable beforedues.'"2. Delete paragraphs 2(b) and (c) and reletter theremaining paragraphs accordingly.3. Substitute the attached notice for the Adminis-trative Law Judge's notice marked "Appendix A."APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF fliENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain and coerce employeesand members in the exercise of rights guaranteedin Section 7 of the National Labor Relations Actby maintaining the portion of article XI, section3, of our constitution and bylaws which pro-vides: "All fines imposed or assessments leviedshall be charged by the Secretary-Treasurer tothe member and shall stand and be payable be-fore dues."WE WIl.l NOTr in any like or related mannerrestrain or coerce our members in the exercise ofrights guaranteed in Section 7 of the NationalLabor Relations Act as amended.Wt winiL cease maintaining and rescind theportion of article XI, section 3. of our constitu-tion and bylaws quoted above.INTERNATIONAL UNION OF EI.VAIOR CON-SlRt(cIORS LO(CAL UNI)ON No. 8. AFI C10I)ECISIONRo(;ER B. HIMFis, Administrative l.aw Judge: The un-fair labor practice charge in this case was filed on January10. 1978. by James Finney.The Regional Director for Region 20 of the National La-bor Relations Board, herein called the Board, who wAs act-ing on behalf of the General Counsel of the Board, issuedon June 8. 1978. a complaint and notice of hearing againstInternational Union of Elevator Constructors local ItnionNo. 8. A:L CIO. herein called Respondent.The General Counsel's complaint alleges that Respon-dent has engaged in unflair labor practices within the mean-ing of Section 8(b)( I)(A) of the National l.abor RelationsAct, herein called the Act. Specifically. the General Coun-sel contends that Respondent has violated Seclion8(b)(l)(A) of the Act by: (I) since on or about Julk 10.1977. maintaining the following provision in its constitutionand bylaws. "All fines imposed or assessments levied shallhe charged hby the Secretary-Treasurer to the member andshall stand and he paiable betore dues": (2) since on orabout November 21. 1977. fining James Finney and expel-ling Finney from elective office in order to deprive Finneyand other members of Respondent of the right to partici-pate tullv and freely in the internal affairs of Respondent.Respondent filed an answer to the General (ounsel's com-plaint and denied the commission of the alleged unfair la-hor practices.The hearing was held before me on August 22. 1978. atSan Francisco, California. Both counsel for the GeneralCounsel and the attorney for Respondent filed briefs hb thedue date of September 26. 1978.I am not unmindful of the fact that there are a substan-tial number of clerical errors in the transcript of the pro-ceedings. However. the numerous errors appear to be easilyrecognizable and inconsequential. Since the errors lack truesignificance in resolving the issues presented herein. I shallnot order that a detailed correction of the record be madein these circumstances.FINI)IN(GS 01 FA( rI. JtRISDI(IIONSan Francisco Elevator Co. has been, at all times mate-rial herein. a California corporation with its principal placeof business located in San Francisco. California. where ithas been engaged in the business of installing and servicingelevators.55 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDDuring the year preceding the issuance of the GeneralCounsel's complaint, San Francisco Elevator Co. per-formed services valued in excess of $50,000 for various cus-tomers, each of whom meet the Board's direct standards forthe assertion of jurisdiction.Upon the foregoing facts, and the entire record herein, Ifind that San Francisco Elevator Co. has been, at all timesmaterial herein, an employer engaged in commerce and in abusiness affecting commerce, within the meaning of Section2(6) and (7) of the Act.nI. TilE LABOR OR(iANIZAI ION INVOI.VII)It was admitted in the pleadings that Respondent hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Based uponthe pleadings, and the entire record in this case. I find thatfact to be so.IM[. TlE A.1.t E(El) UNFAIR I.AB)R IPRA(C l( ESA. The WitnessesIn alphabetical order, the following two persons ap-peared as witnesses at the trial in this proceeding:James Finney is the Charging Party in this case. For 10years Finney has been an employee of the San FranciscoElevator Co., where he has performed service and repairwork. Finney has been a member of Respondent since1941. He held the elective office of executive board memberon two occasions during the period 1945 47 and during theperiod 1968 76. On two occasions Finney was also a candi-date for the office of business manager of Respondent, inthe years 1968 and 1969. Finney stated that he ran againstHector Rueda, who is the business manager of Respondent.According to Finney, Hector Rueda has been the businessmanager of Respondent for 10 years, and, for the past 2 or3 years, Rueda has also been the fifth vice president of theInternational Union.Harold J. Nelo, Jr.. is an employee of the Columbia Ele-vator Company, where he has held a service and repairposition for about 6 years. Neto has been a member ofRespondent for approximately 11 years.The findings of fact throughout this Decision will bebased upon the uncontradicted testimony given by Finneyand Neto. There are some minor variations between someportions of the testimony related by Finney and some por-tions of the testimony given by Neto. However, those minorvariations are insignificant and not truly meaningful in re-solving the issues presented in this case. By way of illustra-tion, Neto recalled that at the September 17, 1976. unionmeeting the warden, Leo Vallindras, asked both Neto andFinney for their union cards as they entered the hall, andboth of them showed Vallindras their union cards. Netosaid that he then jokingly asked Vallindras to see his card.Finney recalled thit brief event as they entered the unionhall somewhat differently. Finney's recollection was thatNeto was the one who first asked to see Vallindras' card,and then Vallindras asked to see Neto's card. This is merelyan example of a minor variation between the two witnesses,and one that is insignificant to the issues in this case.Notwithstanding some other minor differences, I foundthe testimony of Finney and Neto to be believable, and Ihave credited their versions, which were not disputed byany other witnesses.In addition, I have also relied upon a substantial amountof documentary evidence introduced at the hearing in mak-ing certain findings of fact herein.B. The Background EventsAt the outset, it should be stated, for the benefit of thosepersons who were not present at the hearing, that some ofthe background events to be related in this section occurredmany years ago. ('ounsel for the General ('ounsel sought tointroduce evidence on these matters which, in his view, re-veal a "history of animosity" of long duration by BusinessManager Rueda toward Finney and his friend Tom Fitz-gerald.In addition to the General Counsel's problem of having awitness relate long past conversations, there are some hear-say considerations. The attorney for Respondent timelymade objections to much of this background testimony onseveral grounds, and therefore much of this testimony camein over his objections, which are preserved on the record.Nevertheless, there were also other points to be consid-ered regarding these background matters. Fitzgerald died in1976. and thus he was a "declarant unavailable" within themeaning of' Rule 804, subdivision (al(4), of' the FederalRules of Evidence. At the hearing it appeared to me thatRule 804, subdivision (hb(5), was applicable to this situ-ation. Naturally, testimony from any person who attributesstatements to a deceased person must he carefully scruti-nized for reasons which are obvious, since the possibility of'confrontation and contradiction b the declarant is elimi-nated. See, for example. Ilaen & Jaeger Funeral Home, 95NLRB 1034. 1043, fn. 9 (1951). enfd. N.I.R.B. v. 41ice B.Haz- et al., d///a liacnl d Jaeger Funeral Iome, 203F.2d 807 (9th ('ir. 1953).Furthermore, a potential witness (Jim orman) to amuch later conversation, occurring in 1975 or 1976. wasdescribed by inney as being over 75 years old and in suchill health as to preclude him from being a witness at thetrial.However, none of these background events are alleged bycounsel for the General ounsel to be unfair labor prac-tices. Moreover, they fall outside the statutory 10(b) period.Instead, counsel for the General Counsel has made it clearthat his contention is that these matters shed light on thematters which he does allege in the General Counsel's com-plaint to be unfair labor practices. See Local Lodge No.1424, Internationul Association of Machini.vlsts, A FL ( 10[Bryan Manuficturing Co.] v. N.L.R.B., 362 U.S. 411(1960).I. Tom FitzgeraldIt was stipulated that Finney and Tom Fitzgerald wereclose personal friends. According to Finney, he had knownFitzgerald since 1941. Finney said that Fitzgerald was thepresident of Respondent for many years and that Fitzgeraldhad also held the office of business agent of Respondent.Fitzgerald became a regional business director for the Inter-56 ELEVAO()R (ONS' IU(I'ORS l.O('AI. 8national Union, and he also held the position of secretary-treasurer of' the International Union t)r 7 or 8 ears prior tohis retirement in 1973. Finne' described the office of secre-tary-treasurer of the International Union as being the sec-ond highest office in the International.Finney said that Fitzgerald was the one who got linneyhis job with San Francisco Elevator ('o. Fitzgerald died in1976.2. ('onversation in mid-1960's or late 1960'sSometime in the mid-1960's or late 1960's there was aconversation between Fitzgerald and Rueda at which Fin-ney was present. The conversation took place at the [)elWebb Townhouse in San Francisco.During the course of the conversation Fitzgerald accusedRueda of telling him a story which was not true. Fitzgeraldreferred to Rueda as a liar. Rueda told Fitzgerald that Fin-ney was a witness to the matter which Rueda had related.Finney then said to Rueda, "lector, you have been a liarall your life, you just can't help it."3. Conversation in mid-1960's at the union hallJames P. Sharpe is listed on General ('ounsel's Exhibit 17as being one of the ftour hearing panel members at the tr ialof Finney on intraunion charges. Sharpe was also a formerpresident of Respondent.Sometime in the mid-1960's there was a conversation be-tween Sharpe and Fitzgerald at the union hall, which, atthat point in time, was located at 17th and Potrero. Finneywas present during most of the conversation, but he couldnot recall at the trial all that was said. He did recall thatSharpe had told Fitzgerald in that conversation that Sharpehad asked Nick Dillis if Finney had been on the strike com-mittee. Sharpe said that Dillis told him that he did notthink so. Finney did not recall the rest of the conversation,but he pointed out that Sharpe and Fitzgerald also talkedlater on. However, he did not know what they said to eachother.4. Conversation in 1960's regarding Johnny DowdJohnny Dowd was a regional business agent of the Inter-national. He died sometime during the 1960's.Shortly after Dowd's death there was a meeting of about15 persons at the union hall. Finney said that Rueda, whowas the business agent of Respondent at that time, waspresent at the meeting. Finney also described those presentas being former presidents or officers of Respondent.During the course of the meeting Finney recalled thatSharpe stated that Johnny Dowd was dead and said. "Tx)bad that bitch Fitzgerald didn't go with him." Finney alsorecalled that Rueda solicited the support of those presentfor sending a letter to the International Union saying thatRueda should be given Dowd's appointive job.At the hearing Finney pointed out that Fitzgerald was inoffice in the International at the time and that Rueda wasnot appointed to Dowd's former position. In fact, basedupon Finney's reading of copies of the union journal andhis conversations with Fitzgerald, Finney said that Ruedawas not advanced to any appointive office in the Unionduring the time that Fitzgerald held an International office.5. onversation in klate 1960'sDuring the late 196)'s Fitzgerald and Finnes had a con-versation concerning Rueda at the )el Webb ltownhousein San Francisco.During that conversation Fitzgerald expressed his beliefto Finney that Rueda was a liar and could not be trusted.Fitzgerald also told Finnes that Fitzgerald had advisedWayne Williams. the president of the International linionat that time, not to put Rueda into an' position at theInternational lesel. because Williams could not believeRueda.6. onversation in 1975 ror 1976Sometime in either 1975 or 1976 there was a consersationamong Rueda. Finne. and Jim (orman on a Sundas infront of St. Patrick's ( hurch on Mission Street in San Fran-cisco.According to Finney. (Gorman approached Rueda andsaid it was bad that the's had to have guns under the seatsof' their automobiles in order to answer calls at night or togo into certain neighborhoods, at night. iorman told Ruedathat im Duggan. who was a serviceman for the )tis Eleva-tor Company. had gone to the police department about get-ting a permit to carry a gun under the seat of his car atnight. Gorman stated that Duggan had been attacked twoor three times. here was mention of getting a letter tromthe Otis Elevator Company in order to get such a permitfrom the police department. Finney recalled that Ruedasaid that he did not know anything about it.Finney also told Rueda about a person who had told hintwhat had to he done in order to get a permit to carry a gunin a car. Rueda told Finney that it was the first he hadheard of it, whereupon Filnne called Rueda a liar andwalked away.7. Conversations in July 1976Alexander Graham is listed on General ('ounsel's Ex-hibit 17 as being the hearing officer at the trial of Finney onintraunion charges.At a convention in Kansas ('it in July 1976. Graham ontwo occasions asked Finnes where Rueda was because theyand their wives were going to dinner. In addition. Finnesaid that he observed both Graham and Rueda talking to-gether and drinking together in the hospitality room.C. The Union Meeting on September 17. 1976There was a union meeting of Respondent at the DelWebb Townhouse in San Francisco on September 17, 1976.Finney attended that meeting accompanied by HaroldNeto, Jr. They arrived at the meetingplace prior to the timethat the meeting began.During a brief conversation with the warden. Leo Vallin-dras, with regard to union cards, Vallindras volunteered toNeto that Vallindras was thirsts because he had beendrinking a lot of gin.The meeting lasted for 1-1/2 2 hours. Rueda was at themeeting only for about the first 15 minutes. After the meet- I)lI('ISIONS ()1: NA I()NAI. I.ABOR RII.AHO()NS BOARKI)ing had started, two union members. Iouis Younger andAndy Japay, came into the meeting. They sat in the row infront of the row where linney and Neto were sitting. Youn-ger and Japay talked during the meeting. Vallindras cameover to them and told them that the meeting would stopand would not continue "until you two drunks get out ofhere." Younger and Japay asked Vallindras for attendancecards, and Vallindras told them that if they would go out-side and come back after the meeting was over, he wouldgive them cards. Younger and Japay then left the meeting.At the hearing Neto explained the signilicance of an at-tendance card. Neto said that such a card was used ;IS a $9credit toward a member's union dues. Neto said that theattendance card was used as an incentive by Respondent toencourage its members to attend union meetings.After the union meeting was over there was a conversa-tion between inney and Japay at the entrance to the hall.Neto was also present. Japay informed inney that Vallin-dras had stamped his union card, but Vallindras refused togive Japay an attendance card. Japay showed his card toFinney, and at that point Ed 'Irujillo the vice president.pulled the card out of Finney's hand. Finney admonishedTrujillo not to do that.Finney then proceeded toward the front of the hall.where he asked Vallindras why he did not give an attend-ance card to Japay. Vallindras responded that Japay"pulled a knife on me, he was going to cut my guts out."Finney said that he knew nothing about that, and inneyturned and began walking out of the hall. Vallindras lol-lowed Finney and asked what was the matter with Japaywhom Vallindras had known for 10 or 15 years when theyworked for the Otis Elevator C'ompany. Vallindras alsoasked what had happened to Japay since he had left Otis.Finney replied that he did not know and explained that hedid not meet him that often.Finney also told Vallindras that either at the previousmeeting or the one before that, there was a member whohad come into the hall while drinking beer. Finney said thatthe member was "noisey" and that Vallindras had put himout of the meeting, but in the next 10 minutes or so themember returned to the hall, and "he was noisier than heever was." Finney reminded Vallindras that Vallindras hadgiven that person a card, and he should also give Japay acard.Finney next walked toward the end of the hall, where hespoke with Japay once again. Finney returned Japay'sunion card to him and also informed him that Vallindraswould not give Japay an attendance card. They then pro-ceeded about 15 or 20 feet away from the meeting hall andout onto a patio where a swimming pool is located. Finneyoffered to give Japay the amount of the rebate and let themall go home. Japay agreed to that.About that time Finney looked through the door to thehall and observed that three or four members were holdingYounger. He heard Vallindras say, "Look what you didnow." Finney described Vallindras as having a small streakof blood on him and said that Younger also was cut, butFinney said that he did not see what had taken place.During cross-examination by the attorney for Respon-dent, Finney acknowledged that he was not responsible forattendance at the union meeting and that it was the war-den's responsibility. However. Finney stated, "But I wouldhave to hear this at an executive board meeting, why hedidn't give him a card." Nevertheless, Finney acknowl-edged that, at that point in time. it was not Finney's respon-sihilit).A copy of the minutes of Respondent's meeting held onSeptember 17. 1976, was introduced into evidence as (Gen-eral Counsel Exhibit 10. he minutes indicate that theywere submitted by Harry Weisenburger, recording secre-tary. In pertinent part the minutes state:At this time the meeting was disrupted by BrothersI ouis Younger and Andy Japay. Warden eo Vallin-dras assisted by President Robert Wilson and severalother brothers, persuaded Brothers Younger and Japayto leave the meeting.).I 7'e Intrnion ( uiargesBy letter dated September 23. 1976, on Respondent's let-terhead, Business Manager Rueda tiled the charges set forthbelow against Finney. 'The document was introduced intoevidence as (ieneral ('ounsel Exhibit 11. It provides:September 23, 1976John .. Russell, General Secretary-TreasurerInternational Union of Elevator Constructors12 S. 12th St.. Suite 1515Philadelphia, PA 98107D)ear Sir and Brother:The undersigned member of t'ocal 8 files the follow-ing charges under Article XIX, Section 1(16). of ourInternational Constitution and By-Laws.Brother James Finney, 239 Bosworth Street, SanF:rancisco alifornia 94112, member of Local 8, Int.=50710, is hereby charged with violating Section1(16). Article XIX of our International Constitutionand By-laws.To wit, attempting to over-ride the Warden's deci-sion, not to issue an attendance certificate, in an abu-sive and aggressive manner and by so doing he en-gaged and unduly impeded the Warden in theperformance of his duties.I will present as witnesses Brothers Robert Wilson,Local 8, Int. #66895 William Lee. Local 8, Int.#57615: Harry Weisenburger, Local 8, Int. #50745,and no less than three other witnesses to corroboratetheir testimony, whose names I omit, not to overbur-den these charges.Inasmuch as a majority of the executive officers aredisqualified from acting on these charges, I am filingthem under Section 7 and respectfully request that ahearing officer or officers be appointed to hear thesecharges instead of Local 8's Executive Board.Respectfully and fraternally,/s/ Hector E. RuedaHector E. RuedaBusiness Manager58 IVA I O()R ('()NS'IRI ("I ()RS lOCA()('. Finney received a letter from Respondent which notifiedhim of a hearing on the charges. Finney attended the hear-ing, which was held on or about October 9. 1976 at the BayView Towers, located at 22d and Mission in San rancisco.During cross-examination bh the attorney for Respon-dent. Finney acknowledged that he testified at the hearingand that he was given a chance to explain hlls position.Finney contended that the three persons who testifiedagainst him at the hearing did not tell the truth. lie saidthey were Ed Irujillo Ileo Vallindras, and Bob Wilson. Atranscript of what was said at the hearing pertaining to tilecharges against Finney was introduced into evidence as Re-spondent Exhibit I.Finney identified the hearing officer as being AlexanderGraham. and he identified James Sharpe as being one ofthe Itur hearing panel members.A copy of the "Hearing Panel Report Re Irial of BrolherJames Finney" was introduced into evidence as GeneralCounsel Exhibit 17. It states:Charges were preferred against Brother James I n-ney, Int. 50710, alleging a violation of Article XIX.Section 1(16) of the Constitution and By-laws of theI.IJ.E.C., in that said Brother James Finney was ac-cused of attempting, in an abusive and aggressive man-ner, to override the Warden's decision not to issue anattendance certificate, and by so doing he engaged andunduly impeded the Warden in the performance of hisduties.The charges were referred to a lHearing Panel ap-pointed by General President Treadway. he chargeswere duly served on Brother James Finney and a hear-ing on the charges was held before the Hearing Panelon Saturday. October 9, 1976. Brother James Finneyentered a plea of not guilty.After considering all of the testimony of the wit-nesses, the statements of the accused and the chargingparty, the Hearing Panel concludes and finds the fol-lowing facts:I. That Brother James Finney, in an abusive and ag-gressive manner, did attempt to override the War-den's decision to not issue an attendance certificate,and in so doing did impede the Warden in the per-formance of his duties.2. That by such conduct, Brother Finney violated Ar-ticle XIX. Section 1(16) of the Constitution and By-Laws of the I.U.E.C. and is guilty as charged.The Hearing Panel, therefore, has concluded and de-cided that Brother James Finney be assessed a fine oftwo thousand ($2,000.00), $500 payable before receiptof next quarterly card, $1500.00 suspended for threeyears, and that he be removed from office immediatelyand be denied ever holding office in Local 8.I. U.E.C.The Recording Secretary is directed to notifyBrother Finney of the membership meeting at whichthe Hearing Panel will report its decision.HEARING PANEL MEMBERS:James P. Sharpe Local #8Adrian A. Vinci Local 8IFred .H;aler .ocal =8George F. Borbo l.ocal =8HEARING OFI(C1R:Alexander (irahamin Regional DirectorFiinnce appealed the decision of the hearing panel to theexecutive board of the International I nion. Ihe executi ehoard of the International nion met in (Colorado Springs.(Colorado. and considered I:inney's appeal. Finney said thathe sent a letter regarding the matter. hut that he did nottravel fromn Saln Francisco to (Colorado Springs becaluse oflinancial considerations.A copy of the letter from the general secretar -treasurerof' the Inlternatilonal nion. John N. Russell, to ButsinessManager Rueda was introduced into evidence as (ieneralCounsel IExhibit 13. Ihe letter sets Iorth the decision of thegeneral executive board ofl the Internaltionai l niion withregard to Flinne_'s appeal. In pertinent part it stites:Mr. Hector E. RuedaBusiness Mgr.. ocal 8P. 0. Box 40159San rancisco. (Cal. 941 110Re: Appeal of James Finneyl)ear Sir and Brother:Brother James Finney was charged with violatingArticle XIX. Section I. subsection 16 of the Interna-tional Constitution by attempting to override the War-den's decision not to issue an attendance certificate. inan abusive and aggressive manner and bh) so doing heengaged and unduly impeded the Warden in the per-formance of his duties. The charges were specific as tothe time, date and place. After a hearing before a panelunder a Hearing Officer, Brother Finney was foundguilty and the penalty imposed was a $2000 fine with$15()( suspended ltor three years. and that he he re-moved from office immediately and he denied everholding office in L.ocal 8.Brother Finney filed a timely written appeal. Al-though given notice and an opportunity. Brother Fin-ney did not appear before the General ExecutiveBoard. Business Representative Weisenburger did ap-pear on behalf of Local 8.Vice President Hector E. Rueda disqualified himselffrom participation in this case.After due consideration. the following decision, bymotion duly made and seconded, was unanimouslyadopted by the General Executive Board:DECISIONThe General Executive Board finds that BrotherFinney was timely served with written specificcharges, given an opportunity to prepare a defenseand a full and fair hearing. The Board finds therewas substantial evidence supporting the HearingPanel's finding of guilt. The Board further finds thatalthough this is a serious offense, particularly in viewof the fact that Brother Finney is an officer of L.ocal DE('CISIONS OF NA'I()ONAL ILABOR RI-.AlIONS BOARK)8, it was a first offense and therefore a modificationof the penalty imposed is in order.Accordingly, it is the decision of' the General Execu-tive Board that the appeal of Brother James Finneyis denied but that the penalty he modified to a fine of$1000 with $600 suspended for two years. If' a likeoffense should occur within the two years, the totalfine will he due and payable. Further, that BrotherFinney be removed from office immediately and beprohibited from holding office for one year. To theextent that the Hearing Panel's decision is inconsis-tent with this decision of the General ExecutiveBoard, it shall be modified to conform.Fraternally yours,/s/ John N. RussellJohn N. RussellGeneral Secretary-TreasurerE. The Letter Dated November 21, 1977Finney received a letter dated November 21. 1977, fromBusiness Manager Rueda. The letter was on Respondent'sletterhead, and a copy of that document was introducedinto evidence as General Counsel Exhibit 15. In pertinentpart, it states:November 21, 1977James Finney207 Bosworth StreetSan Francisco, California 94112Dear Sir and Brother:The International office has notified us that your ap-peal on charges and penalties filed by Local 8 has beendenied.The General Executive Board modified the penaltyand reduced your fine to $1,000.00, $400.00 due andpayable now and $600.00 suspended for two years andimmediate removal from office.Article XI, Section 3 of' Local 8's By-Laws states thatall fines imposed ... shall stand and be payable beforedues. Your next quarter dues are due and payable De-cember 31, 1977.Fraternally,/s/ Hector E. RuedaHector E. RuedaBusiness ManagerThe letter noted above makes reference to article XI, sec-tion 3, of Respondent's bylaws. A copy of the constitutionand bylaws of Respondent was introduced into evidence asGeneral Counsel Exhibit 6. The section referred to in theletter is found on page 41 of that document. That sectionprovides as follows:Sec. 3. All fines imposed or assessments levied shall becharged by the Secretary-Treasurer to the member andshall stand and be payable before dues. Any memberwhose personal check for dues is not honored by thebank due to lack of' funds shall be considered delin-quent in dues and fined accordingly. Personal checkpayments for any reason will not be accepted by theUnion from any member who has tendered two badchecks in any one given year. A check is consideredbad when it is returned by the bank due to the mem-ber's own indiscretion and no fault of the bank.A copy of' certain amendments to Respondent's bylaws,which were effective on April 16, 1976. was introduced intoevidence as General Counsel Exhibit 7. An addition to arti-cle XI, section 3, appears on page 9 of that document. Itprovides:Add to Section 3.ANY MEMBER WHO HAS BELN FINED) OR AS-SESSED ANY SUM OF MONEY AND HAS EX-HAUSTED THE APPEALS PROCESS AVAIL.-ABLE TO HIM UNDER THE C(ONSTITUTIONAND BY-LAWS OF THIS UNION, SHALL BELIABLE F OR COURT C'OSTS ANI) ATT'IORNE'YSFEES SPENT BY THE UNION I- THE LOCAI. ISREQUIRED TO FILE SUIT OR INCUR ANYOTHER LEGAL EXPENSE TO C('OLLEC'T SUCHSUMS.F. Subsequent EventsA copy of the minutes of' Respondent's meeting held onDecember 16, 1977. was introduced into evidence as Gen-eral Counsel Exhibit 14. The document indicates that theminutes were submitted by Recording Secretary Weisen-burger. In pertinent part, the minutes state:President Wilson reported on decision of Interna-tional Executive Board regarding James Finney. Re-duced fine to $1.(X)0 $600 suspended for 2 years andremoval from office, unable to run for office for oneyear. I.ouis Younger and Andy Japay, fines reduced to$500 $300 suspended for two years.As a member of Respondent's executive board, Finneyhad received $25 for each meeting that he attended. Sincehe was no longer a member of the Respondent's executiveboard, he no longer received that compensation.Finney acknowledged during cross-examination by theattorney for Respondent that he had not paid the fine. Fin-ney also acknowledged that he had paid his dues to Re-spondent on the following dates: December 1977, March1978, May 1978, and September 1978. He further acknowl-edged that Respondent had accepted his payment of hisdues.In addition to the foregoing, Finney acknowledged to theattorney for Respondent during cross-examination that Re-spondent had not told Finney that his union dues weregoing to be credited against his fine. Finney said that Re-spondent has not taken any action to collect the fine, and hefurther acknowledged that no one has ever told him thatRespondent was going to take any action against him be-cause Finney had not paid the fine. Finally, Finney furtherh( EI.VAI)R ('ONS[RIUCTORS L.()('A 8acknowledged that no one had said that he as going tohave a problem on his job because he had not paid his fine.As noted earlier. Finney is an employee of the San Fran-cisco Elevator ('o. A copy of' the collective-bargainingagreement between Respondent and the San Francisco Ele-vator Co., which was effective from March 24. 1972. to July8, 1977. was introduced into evidence as General CounselExhibit 8. That collective-bargaining agreement did containa union-security clause. See article III of' General CounselExhibit 8.A copy of the collective-bargaining agreement betweenRespondent and the San Francisco Elevator Co., which haseffective dates of July 9. 1977, to July 8 1982. was intro-duced into evidence as General Counsel Exhibit 9. Thatcollective-bargaining agreement also contains a union-secu-rity clause. See article Ill. "Membership Requirements." ofGeneral Counsel Exhibit 9.Finney stated that from 1941, when Finney became amember of Respondent, to the time of the hearing in thisproceeding, on August 22, 1978, no one other than BusinessManager Rueda had filed charges against him, nor had anydiscipline been imposed on him other than the subject mat-ter of this proceeding.Harold Neto is a member of Respondent's strike commit-tee. Neto said that the Bay Cities Elevator Company hadrefused to renew its contract with Respondent. As a result,there was a strike against Bay Cities Elevator Company.and the strike lasted several months. At a meeting of Re-spondent's strike committee about 1-1/2 to 2 weeks prior tothe hearing in this proceeding, Business Manager Ruedaannounced a settlement of that strike. A majority of thestrike committee voted to approve the settlement. As a partof the settlement agreement. Bay Cities Elevator Companyagreed to sign a new collective-bargaining agreement. Re-spondent undertook to try to find a way to pay Younger'sfine. As noted earlier with regard to the meeting on Septem-ber 17, 1976, Younger had previously been a member ofRespondent. Younger was to rejoin Respondent. and theother employee of Bay Cities Elevator Company was tobecome a new member of Respondent. In addition, Youn-ger was to be given a mechanic's card.According to Neto. Business Manager Rueda told thestrike committee that they could not just drop the chargesagainst Younger and that the fine would have to be paidbecause it had already gone through the InternationalUnion. Rueda also told the committee that Respondentcould not pay the cost of the fine, so he asked the strikecommittee how much they would commit themselves to col-lecting from other members to pay for Louis Younger's fine.Neto said that various members of the committee com-mitted themselves to amounts of $20, $25. and $30 in orderto pay Younger's $200 fine.G. ConclusionsCounsel for the General Counsel urges, inter alia, that:"Finney expressed an opinion contrary to that of anotherunion officer concerning an incident at a union meeting.and Finney ran for elective office against Respondent's pre-sent business manager, Hector Rueda. Retaliation for suchparticipation in internal union affairs violates SectionX(h)( I )(A) of the Act because it frustrates federal labor poli-cies and fails to reflect any legitimate union interest."With regard to article XI, section 3. of Respondent's con-stitution and bylaws. counsel tor the General Counsel ar-gues: "[T']he maintenance of this provision constitutes acontinued threat to Finney's and other employees' emplo-ment and thus violates Section 8(b)( I )(A) of the Act.Whether there was a demand for Finney's discharge is im-material. A union may not lawfully threaten to do thatwhich is unlawful. The violation is inherent in the implicitthreats to Finney's employment set forth in Respondent'sletter (G.C. Ex. 15) and in the continued maintenance ofthat provision."Among other cases which are cited in his brief, counselfor the General Counsel urges that applicable to the issuespresented in this case is the Board's rationale and holdingin (';rlpenters Local lUnion o. 22. United Brotherholod of('Carpentersv od Joiners o'.A4neri'a. .4 FL CIO ( Wi/lian (ra-ziano, d /h/a Graziano C(olstruction Comprany), 195 NlRB I(1972).The foregoing is, of' course, only a partial mention of thepoints raised by the General Counsel. For a complete state-ment of his position and the cases on which he relies, seethe brief filed by the counsel l'or the General Counsel.The attorney for Respondent argues that the Board's de-cision in Carpentcrs Local L'nion No. 22. supra. is distin-guishable from the present case, but in any event, "Respon-dent contends that Carpenters Local 22 was rongfullydecided and has not been subsequently followed by theBoard. Indeed, there appears to be no subsequent reportedBoard case in which it has lollowed precisely the doctrineenunciated in the Local 22 case."The attorney for Respondent further urges: "The recordis abundantly clear that Mr. Finney was charged with dis-turbing the meeting by interfering with another officer inthe performance of his constitutional duties. Mr. Finney'sinterference was partially the cause of the subsequent vio-lence which erupted. It is therefore clear on this record thatthe Union was completely justified in imposing internal dis-cipline upon Mr. Finney. To some the discipline may seemharsh. but to others it reflects the Union's own concern inmaintaining a spirit of a democratic Union meeting."In Respondent's view, the Board does not have jurisdic-tion over the matters raised by the General Counsel's com-plaint in this proceeding. The attorney for Respondent ar-gues. inter alia:. "It is, however, clear that the l.abor-Management Reporting and Disclosure Act of 1959 wasnot enacted for the purpose of permitting the National l.a-bor Relations Board to enforce its provisions. In this casethe allegation is that the internal union discipline was im-posed in retaliation for either Mr. Finney running as Busi-ness Manager in the late 60's, or because of his remark inaccusing Mr. Rueda of being a liar. In either case. there isan assertion of a violation of 29 USC §411 by the Union."For a more complete statement of' Respondent's argu-ment and the cases which it relies upon, see the brief filedby the attorney for Respondent.In Carpenters Local Union No. 22, t95 NLRB at 1-2, theBoard held as follows:It is by now well settled that although Section8(b)(l)(A) "leaves a union free to enforce a properly I)('ISI()NS ()01 NA I I()NAI I A(OR RI A I IO)NS I(OARI)adopled lle which reflCls i legilllnllle t,iton inltrest"''ind "iilpairs n policy ( ongress has iteddcd l the;ahor laws."' it tdoes nol Ipermil enlfrcmlcell. hs line orexpulsion. of a rule which invadles or Irustratecs all(overriding policy of the labor laws.... "' Cases decidedto date. holding that union enilrcenenn t of a rule hfining a member violates Section 8(b)( I )( A of the Act.have involved the protection o1 iport;lant plicies em-hodied in the Act itself, such ats the righl o lemploy eesto gain access to tile processes ol the Board to seek toremedy union conduct violative o' the Act. or theright of employees who sought i(t ohserve contractualresponsihilities to protection against union eirlts topunish them for refusing to breach such responsibil-ities.' The policies which the Union's conduct hereseeks to frustrate are embodied in the Labor-Manage-ment Reporting and Disclosure Act of 1959. ratherthan specifically in the National abor Relations Act.This difference does not, however. impel a differcntconclusion.As the above-quoted language from the SupremeCourt's decision in Sco/icld implies. the Board ischarged with considering the full panoply of congres-sional lhbor policies in determining the legality )of aunion fine2 IHere the Union, in the guise of' enforcinginternal discipline, has sought to deprive its membersof the right. as guaranteed by the l.abor-ManagementReporting and Disclosure Act. to participate ully andfreely in the internal affairs of Itheirl own union. A finefor that purpose not only in our opinion alils to reflecta legitimate union interest but rather in fact impairs apolicy that Congress has imbedded in the labor laws.For these reasons. we conclude that the RespondentUnion's conduct in fining Shanley because of his intra-union activity violated Section 8(h)( )(A) of the Act.I Sco*ield v. N. R.B.. 394 lU.S 423. 430.2 Id at 429.N. L. RB. v. Induorial Union ol Marine & Shiphidtng WortA ir, iOAmteroa. AFI. ('10 391 U.S. 418. See alus l.,nal I , Inirtioril,miInion of Operaling Engineerv. AFt (1O. 148 Nl RR 679.I.local 12419. Inrernainnalul Uni,, ol riricr 30.l Untled Mine WorkAers oa America (Natioinal (;rinding Wheel (ompotartl. In ). 176 N. R B No.89.Tenamer Lo(al 66.i. a/ InternaitoaIl r,herhroofd ,c Teancr ers,etr. ('ontinental Oil (ompaanrJ. 193 NLRB No. 84. ( '1: Souhern Steamthip (ompanun v. V R B.. 316 U.S. 31; compare I.,aul 1976. UtiedBroherhl d / ('arpeniern. el. Sand Duvor d Pwo ( o./ v. N L. .B.357 lI.S. 93 We are not unmindlul o the act that the Department ofLalbr. and not this Agency. is directly charged with the administrationof the requirements of the Landrum-Griffin Act. We traditlionall) re-spect this differentiation. See. e.g.. Desnrr Palace. In,. /hll (soar'Palac. 194 Nl.RB 140. n. 5. In this area. however. as we understand it.we have been specilfically charged by the Supreme (ourt with the dutyof determining the overall legitimacy of union interests. and must there-lore take into account ull Federal policies and not limit urselves t,those emhboied in our own Act.Administrative Law Judge William J. Pannier III appliedthe Board's decision in Carpenter. L.ocal Union No. 22,among other Board precedents and court precedents. in hisdecision in International Union tofOperating Fngineclr. Lo.ca4(X). A FL (10 (Hilde ('onstrucion (Cmnoplv). 225 NRB596 (1976). Administrative Law Judge Pannier's findingsand conclusions in that case were adopted by a majority ofthe Board panel. Certain members ol' the union in that caseheld a meeting for the purpose of reviewing the proposalsiuid cutlilerp-roposals durinIg the ultll'S negotia;tions withtile emploer assciation iand cwre quesllonilg lthe wisdol moI' the union's condluct ias their bargainillg representative.1uor a full appreciation (of Admilnistrative I aw Judge Pan-niter's analysis in that case, see 225 N .RB at 6(X1) 606. Inpart, ihe stated. at 602:Nor cali Respondent raise the proviso t SectionX(hb)()(A) its a shield against the exercise of theBoard's authority in this ntmtter. It is. of course cor-rect. ats a general propositin. that in enacting Section8()( I (A) "...( ongress did not propose an) limita-tions with respect t the internall regulations to aflect amember's employment status." Al/tl-('halners. sulpra.388 U.S. at 195. However, in determining whether arule promulgated by a labor organization is valid. "il'the rule invades or frustrates an overriding policy ofthe labor laws the rule mav not he enflorced. even byfine or expulsion. without violating Sec. (b)(1)." Sco-licll. ,stpra, 394 U.S. at 429. In such circumstances. therule ceases to afiect only matters internal to the lathororganilation. Thus. a violation of' Section 8(b)(l)(A)has been foiund where a labor rganization restrainsand coerces members "in the exercise oFl their privilegeto question the wisdom of' their Union as their repre-sentative ." .Roada Ex pre.ss. supra. Moreover. as"the Board is charged with considering the ull pano-ply of congressional labor policies in determining thelegality of' a union fine." it has tound violations of Sec-tion 8(h) IH (A) where unions have disciplined memberslor exercising rights guaranteed them under theI.MRDA. (rplenlcrs Iocal UnEion 22. United Brother-hoi,td o, Calipentlers eort Joiners of',4 merica. AFL ('10((;raltil) (onsvlruci tIon (ompany). 195 N RB 1 2(1972): see also Th(e B/lfi/o Nwspapcer (uild. Local 26.A,er,,ic(an Newu.spaper (;il. L CIO ('LC (Bufjllo(ourier-Expres. Iln.). 220 NLRB 79 (1975).Therelfore not only did no rule exist prohibiting Re-spondent's members from convening unofficial meet-ings. hut even had such a rule existed. Respondent'sdisciplinary action against the Charging Parties wouldviolate Section 8(b)( )(A) both because it restrainedand coerced them in their Section 7 right to questionthe wisdom of their representative and to pursue acourse designed to align their representative with theirposition and. also, because it restrained and coercedthem in the exercise of rights guaranteed them by theIMRDA.The Board distinguished its decision in Carpenters LocalL,nion No. 22 when the Board was presented with the ques-tion of "determining the structural validity of trust fundsunder section 302(cX5)." Sheet Metal Workers' Inllerra-liotnal ,A .ocia/ion and Edlard J. (arlougIh. President (('n-Itrel Floridl Shcctmietal ('onlraltor.s .ssomciolie,. ll(.) 234NILRB 1238 (1978). Nevertheless, while the Board distin-guished its earlier decision in Carpetlcr.s local Unnion o.22. the Board also pointed out. "To recognize distinguish-ing flactors between the cases relied on by the Administra-live Law Judge and the instant case. however. is not todisparage the principle that at times we find it necessary totake cognizance of statutes other than the one we arecharged with enforcing in order to accommodate diverseo2 I I:V I () R ()NSI RI ( I()RS I ()( Al 8slatulors plrplses in a;1 Innller liI is intllaIIlls sipprleI\of each."In the inst;ant c;te. Iilllne w; as relli)edl (ro I his pos- 1lion as a mnlenher of Respondent's exccti'Ve board as wellas lined. In a recenlt case. decided on August 2 1978. theBoard had occasion to pass oil the questlIOn ot ~lether tilheremoval fIr)om otice by a iunion o)l' a salct'ls C)IiIlniliee chair-man violated Section 8(b)( l )(A) of the' Acl. See .S'h1ano.Ilncorporat. 2.37 NRB 1355 (1978). In that case theBoard held. al 1355 56:he issue Is one of balancing the emploe cc's Sectlion7 right to engage in internal union at;lairs against ilthelegitimac: of the union interest at stake in the particu-lar case. hus. in (arpltcrs Local ' non \¥o. 22.United Brotherhood o/( 'ar)'nter'v and Joiners ol 4m tier-icra. AI. (/0 (4 ¥llieam Graziano. il'/l I ('0ra:uoloColLslrluction ( ompat'). 195 NI. RB I ( 1972). the unionhad no legitimate interest in finlling a member r op-posing the incullhent union ofticers. so the balan;ncewas properly struck in favor of tile emlploee a1id theviolation was found. Simil arly .in clcleral l lm-i'nt lTral.sportiOll ('or/io(tlilt. 227 NIlRB 1695 (1977).the Board flund an 8(b)( I A) violation vhlcre theunion removed the steward roml ofiice hecaLuseC he iledan unftir lahbor practice charge with the Board. I here.the union had no legitimate interest in delea ling cm-plohvee access to the Board. See. generall. Scot /lcl eIaL. v. N.L. R.B., 394 li.S. 423, 428 43() ( 190).Here, however. the Union does have a legtilimlae in-terest in placing in offices such as chairman of thesafety committee those people it considers can bestserve he Union and its membership. Retention of aplant safety commnittee chairman who is hostile to or indisagreement with the leadership may be undesirableor ineffective foir a host of valid reasons. I hat this mayadd up to union hostility toward having a dissident insuch positions. and make his dismissal a reprisal. as itdid here. does not alter the case. The union is legiti-matelv entitled to hostility or displeasure toward dissi-dence in such positions where teamwork, loyalt,. andcooperation are necessary to enable the union to ad-minister the contract and carry out its side of the rela-tionship with the employer. In the circumstances ofthis case, the Ulnion's interest outweighs the interest ofLigashesky in retaining his office and. therefore. we donot find a violation in his removal from office or in theMarch 8 statement to Ligashesky informing him thathis removal was caused by his support for Sadlowski.4The Union's interest in this case is limited to seeingthat Ligashesky was removed from office as safetycommittee chairman, but does not extend to generallythreatening him with reprisals for his intraunion activi-ties. Therefore. in agreement with the AdministrativeLaw Judge, we find that Roach's June statement toLigashesky was violative of Section 8(hH I )(A) of theAct.'See New York (iv Taxi Drivers Union. l.oeal 30l6, AFI. <10 (TaxiMaintenance Corp.). 231 NLRB 965 (1977.j where the Board found no,8(bXItA) violation when the union threatened to remove an employeefrom the position of shop chairman because she had published an articlecnitical of the Union's handling of a grieslnce.Inl ;1;IIlllg te BIrd's decisioin l 1I Sh,i,oti',. It ceil tinle Illt there i, a logical diellrence hb cln ithe otlice o1plant s.l ct mnlllllllltee chairmanl. knllch a;la in1\l'C'ed I1n.S''IIllgf, ;1alld executive hoard nlcinller. i.hlch was the of-fice }innes had held. I lie dectriptive title,, l the I t posi-tions ndlicalte that the former position I i ol ed l ithi pre-senting a union's position t I anagenlclnt. It oulld seenl tohe in that context that tile factors of "lt;ini ork. v;lt.and cooperation"' uwere fournd t he ncessarl t enable theunion in that case to adlllinister the contllact land carr outits relationship ith the employer. In contrast, the positionof executi e board menber does not suggest that ithe mem-her woiuld he adminlistering the contract or carr ing out aunion's relationship uith an emploer. Iloweser. it shouldhe noted here. in fairitess to all parties. that ile explicitdtlies ailld responslbilities of an; cxecutlit e board menlberwere not explored lt the hearing in this proceeding whichcoincltlded a cew d;is prior to the issne Ol the BBoard'sS.iilln'i ldecision. Nevertheless, is indicated it Iqppear t}he logical to drau ;i distinction hetweenl the t, diltierentpositionIs.With the Board precedenlt and court prcedenlts noled orrelerred to a;ho e in mind. I concluide that Respondent hastiolated Sectiton 8(h( I)( S) of1 the Act h: (11 Since oin orabhout July i(). 1977. maintaining article XI, section 3. of Itsconstittion anld hb laws alid (2) on or about No\ emhber 2 1I.1977. tining Iinnev anid expelling Finnie,. oim the offtlice of'executive board member. lust s the Board found in (ar-feiclr.s l.'ooiU! loln No. 22. s l)ra. th1at the respolldentunion therein uilized intraiion charges 'ais a prctex todisguise the true nlotilition for the I nion's reprisal." I con-clude that Respondent in this prceeding utilized the entswhich occurred at the union meeting on Septenier 17.1976. ts at pretext tor fillt intraunion charges against F:in-ney, which ultilillcles led to his being iined and expelledf'rom unlitn otliec I conclude that a preponderance o' theevidence intrtduced at the hearing reveals thiat the trute mo-tisaltion for the actions talken against FIinney uere basedupon Fiine's iitraunion acie ities. his past runining orunion office in opposIition to the person who is the incum-bent business manager. and the animosity of long durationregarding iiraunion matters between Finnes and BusinessManager Rueda. The unctntradicted and credited testi-mony of Finney is persuasive and convincing ol' the torego-ing.It is clear from General Counsel Exhibit 11 that theintraunion charges against Finney were initiated bh Busi-ness Manager Reuda. hese charges set nl motion a seriesof events which led to Finney's being ined and expelledtrom his office of executive board member. While it is clearfrom General Counsel xhibit II that a majorit oft Re-spondent's executive officers telt they were disqualifiedfrom acting on the charges and that the InternationalUnion was requested to appoint a hearing officer to hearthe charges. I conclude that Respondent cannot avoid itsresponsibility fir the ultimate actions taiken against Finneyby asserting that the International !nion took the actionrather than the Local Union. In this connection. it shouldhe noted that the hearing panel report regardinig the trial ofFinnes. which was introduced into eidence as eneral(Counsel Exhibit 17. indicates on its face that the tour hear-(63 I)t-(ISIONS ()1: NAII()NAI. ABOR Rl.AIIONS BOARI)ing panel members were rom Respondent Local Iinion.although the hearing officer was not.More significantly. however, the counsel for the GeneralCounsel points to the letter dated November 21. 1977, fromBusiness Manager Rueda to Finney. That document hasbeen set forth previously in pertinent part and was intro-duced into evidence as General Counsel Exhibit 15. Thatletter from Respondent brings Respondent's actions againstFinney within the Section 0(hb) period of the filing of theunfair labor practice charge by Finne, and it is the culmi-nation of Respondent's action which Respondent had ear-lier initiated against inneN. As indicated above. I find, inaccordance with the Board's decision in (Carpener.s LocalUnion No. 22, .upra, that Respondent's charges against Fin-ney were made on a pretextual basis "to disguise the truemotivation for the Union's reprisal."I have considered the fact that Respondent has been ac-cepting the union dues tendered by Finney after his receiptof Respondent's letter dated November 21. 1977, and thatthe Respondent has not taken any action at this time affect-ing Finney's employment with the San Francisco ElevatorCo. Nevertheless, counsel for the General Counsel persua-sively points out that the General Counsel is not contendingthat there has been a violation of Section 8(b)(2), but. in-stead, the General Counsel is only alleging a iolation ofSection 8(b)(1)(A). Thus, the fact that the Respondent hasmade no attempt to affect Finney's employment statuswould be more relevant to a contention that Respondenthad violated Section 8(b)(2) of the Act.While there is no evidence that Respondent has imple-mented the literal provisions of article XI, section 3, of itsconstitution and bylaws, Business Manager Rueda specifi-cally referred in his letter to Finney to those provisions thatall fines shall stand and be payable before dues, and at thattime Finney's next union dues were due and payable onDecember 31. 1977. Not to be overlooked is the fact thatthere is a union-security clause in the current collective-bargaining agreement between Respondent and Finney'semployer, San Francisco Elevator Co. Considering the fore-going, I conclude that the maintenance of article XI, sec-tion 3, in Respondent's constitution and bylaws since on orabout July 10, 1977, has restrained or coerced employees,including Finney, in the exercise of the rights guaranteedthem in Section 7, and, therefore, Respondent's mainte-nance of such provisions has violated Section 8(b)( I)4A) ofthe Act.In view of the foregoing, I find that it is unnecessary toreach an additional theory urged by the General Counselthat Respondent had breached its duty of fair representa-tion with regard to its actions against Finney. See MirandaFuel CompanyL. 140 NLRB 181 (1962).Furthermore, consistent with the foregoing conclusions, Ishall hereby deny Respondent's motion to dismiss the Gen-eral Counsel's complaint, and I shall also deny Respon-dent's request that it be awarded reasonable attorney feesincurred as a result of the General Counsel's complaint alle-gations.CON(CIt.lSIONS OF LAW1. San Francisco Elevator Co. is an employer within themeaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-Ing of Section 2(5) of the Act.3. Respondent has restrained and coerced employeesand members in the exercise of rights guaranteed in Section7 of the Act and thereby has engaged in unfair labor prac-tices within the meaning of Section 8(b)(l)(A) of the Act:(I) By maintaining since on or about July 10, 1977. theportion of article XI, section 3. of its constitution and by-laws which provides, "All fines imposed or assessments lev-ied shall be charged by the Secretary-Treasurer to the mem-ber and shall stand and be payable before dues."(2) On or about November 21. 1977, by fining JamesFinney and expelling him from the office of executive boardmember and prohibiting him from holding office in theUnion for I year because of Finney's past intraunion activi-ties and his opposition to Respondent's business manager.4. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of' the Act.TiF RIMIrI)YSince I have found that Respondent has engaged in un-fair labor practices within the meaning of Section8(b)(1)(A) of the Act, I shall recommend to the Board thatRespondent be ordered to cease and desist from engaging inthose unfair labor practices.I shall also recommend to the Board that Respondenttake certain affirmative action in order to effectuate thepolicies of the Act. Such action will include reimbursementof Finney for his loss of money which Finney would havebeen paid by Respondent for attending executive boardmeetings, but for Respondent's removal of Finney from hisposition as executive board member. Finney is entitled toappropriate interest on his loss of money attributable to theRespondent's unfair labor practices in accordance with theBoard's decisions in Isis Plumbing & Heating Co., 138NLRB 716 (1962). and Ilorida Steel Corporation, 231NLRB 651 (1977).Upon the foregoing findings of fact and conclusions oflaw and the entire record in this proceeding and pursuant tothe provisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'Respondent. International Union of Elevator Construc-tors Local Union No. 8, AFL-CIO. San Francisco, Califor-nia, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Restraining and coercing employees and members inthe exercise of rights guaranteed in Section 7 of the Act:( I) By maintaining the portion of article XI, section 3, ofits constitution and bylaws which provides, "All fines im-posed or assessments levied shall be charged by the Secre-In the event no exceptions are filed as provided by Sec. 10246 oi theBoard's Rules and Regulations. the findings. conclusions and recommendedOrder herein shall. as provided in Sec. 102.48 of the Board's Rules andRegulations, be adopted by the Board and shall become its findings, conclu-sions, and Order, and all objections thereto shall be deemed waived for allpurposes64 I [ MII-t)R ()ONS1Rt ('I)RS AItary-Tlieatsurer to the memhter and shall sland md e ipa -ahle hefore dues.(2) B fining lames Finne, and e\pelling him rom theoffice of exectilive hoard menmber and prohibillmeg hl I ronmholding office in the Inion or I ear hcause of line 'spast intraunion activities anlld his opposilionll to espon-dent's business manager(h) In ay like or related manner restrainllnlg or coercingmembers in the exercise of the rights guara;nteed them nSection 7 of' the Act.2. Take the tfl'lowing aftirnimative action. hich isdeemed necessars in order to e'ectlate the policies of' theAct:(a) C'ease maintaining and rescind the porion of articleXl. section 3, of' its constitution and bhs la's which provides."All fines imposed or assessments levied shall he chiarged bhthe Secretary-reasurer to the meimber and shall stalid andbe payable beftore dues."(b) Revoke and rescind ( I ) I he tille lev ied against lJamesFinney. (2) the expulsion of Finne fronl the office of' ex-ecutive board member, and (3) the prohibition against in-ney's holding office in the Union for I vear and completelyexpunge from its records all reference to the foregoing.(c) Reimburse James Finney tfor his loss of miones s, hichFinne) would have been paid by Respondent tor alltrdilgexecutive hoard meetings, but tor the Respondent's removalof Finney from his position as executise hoard member.with appropriate interest on such mones as set tforth in thesection entitled "The Remcds."(d) Preserve and, upon request. make available to agentsof the Board tfor examination and copying the records ofthe dates of the meetings of' he Respondent's eecutisebh(;lrd. the amolllun of the pillelits mlad;ie to eecutivehboald Illembers, and other records nlecessar, to computetile aiOtll u11t Of1 IL nbtIIrseTlln1lt to ilillne\ due linder theterms of i is ()rdter.(el Postl a its San IFranlcisco. C(alifornia. offtices andIlleeting places for memlbers copies o' the atiltched noticemalrked ' \ppIendix A. ." lie Regional Director tor Region20 ill pros ide copies of tile notice to Respondent. Al'terRespondent's representatise has signed those copies. Re-spondent shall post tile notices imnlediatels after receicingthem. Respondent shall mnaintain such notices or periodOfl 6() cnsecutise dai!s after the have been posted ill ton-spictrous plaices including all of the places hcre Respon-lellt ctslo ,lllll posts notices to its members. Respondentsh;ll also take re;sonable steps to insure thlat the notices arenot altered. defaced, or covered bh ;an other matllerial dur-Ing Ihe postlig period(t Furnish lo the Regional )lirector or Region 2(1signed copies of the noltlce or piosting hb Saln ranciscolFlealtor ('o.. it that elployer is willing to dii so At all tthe locations where notices to that employer's ellploeesare customarily posted.(g) WVithin 20 days fron the date of this Order. rite aletter to the Regional l)irector for Region 2() and tell herwhat the Respondent has done to complys ith this Order.:In he \cnr that Ihi, ()rder is enlorced hb Judgmcnl ol I triled StatesCourt 1 A '5ppci. Ihe uord, In the notlce readlilg "P-ted bx ()rderl I theN.tilUl.i I hbtl Relilllont Board" 'h.all reiad "'' sled Ptlrstl.llt i .Jutdgment1 the nitedl Sil.e (our! f ppeals Entircing in Order the NtnnialI ahor Relu.in. Boaird-6,